Pee Cueiam,
This is an appeal from the order of the court of quarter sessions of Armstrong county, certifying that Marion township in Butler county was the last place of legal settlement of Margaret Christy, an indigent lunatic who is confined in the Western Pennsylvania Hospital. The record shows that this order was made, after hearing, upon a rule to show cause, granted upon the application of the overseers of the poor of South Buffalo township, in Armstrong county, and duly served upon the overseers of the poor of Marion township. No question is raised by counsel as to the standing or right of the overseers of South Buffalo to apply for the order, or as to the authority of the court to make it, if in fact and in law the last settlement of the lunatic was in Marion township. The act of April 22, 1863, P. L. 539, authorizes the court of quarter sessions, under certain circumstances, to certify the legal settlement of insane persons committed to the hospital. In the absence of objections upon this score to the regularity of the proceedings, we may assume that the order was made in the exercise of the jurisdiction thus conferred.
It is very questionable whether an appeal — in the sense in which that term was used prior to the act of May 9, 1889, P. L. 158 — lies from such an order. The act of March 16, 1868, P. L. 46, which is supposed to authorize and regulate it, applies in terms to proceedings on appeal from orders of removal, and it is only by treating this proceeding as a substitute for an order *264of removal and. an appeal therefrom — which it must be confessed requires a great strain — that the act of 1868 can be made applicable. If there is any other act which confers upon us appellate jurisdiction in such a case, which was not formerly exercisable upon certiorari, it has not been called to our attention.
But assuming that the case is properly here, and that the exception filed in the court below was intended to include the answers to the several requests for findings of fact and of law, let us look at the specifications of error. The first two relate to findings of fact; but as there was competent evidence, which, if believed, was sufficient to sustain them, the conclusions of the learned judge as to the weight of the testimony, especially as the credibility of the witnesses was involved, are not reviewable. Many of the decisions upon the question will be found collected in Spring Twp. v. Walker Twp., 1 Pa. Superior Ct. 388, and we need not go over the ground again. The finding complained of in the third specification is partly one of fact and partly one of law. So far as it is the latter it is but an affirmance of the propositions that a married woman during coverture, and after her husband’s death, is deemed to be settled in the place where he was last settled (act of June 13, 1836, sec. 10, P. L. 524), and that the settlement of a pauper is the place of his birth until he acquires another derivatively from his parents or by acts of his own: Toby v. Madison, 44 Pa. 60; Wayne Twp. v. Jersey Shore, 81* Pa. 264. John Christy, the husband of the lunatic, was born in Marion township, and lived there with his parents until after he was twenty-one years old. In 1880 he married Margaret Miller, the lunatic, in Washington township, and in the same year he and Iris wife moved into Venango township. It is alleged by the appellant that he acquired a settlement in the latter township by leasing and payment of rent. The appellant’s counsel frankly concede that this is the only question in the case. The evidence was conflicting, and after a very careful and painstaking review of it, the learned judge below found that John Christy did not pay rent so as to acquire a legal settlement in Venango township. This would seem to be conclusive of the question, unless the finding of fact can be overturned by us, which, as has been seen, cannot be done.
The order is affirmed and the appeal dismissed at the costs of the appellant.